The Commission's 2007 enlargement strategy paper (continuation of debate)
We will now continue our debate on the Commission's 2007 enlargement strategy paper.
President-in-Office of the Council. - (FR) Mr President, I should like to make three comments before I turn to this debate, which has been extremely productive and exciting.
First, on behalf of the Council, I would like to welcome the South African delegation who are here with us, and to tell them that we shall be seeing their country's leaders very soon, as that will be the first European Union summit that will take place in France, at the end of July.
Secondly, I should like to join Mr Rehn in expressing great sympathy for the German tourists who, according to a dispatch, have been kidnapped by Kurdish rebels in Turkey. We in the Council very much hope that, if this is confirmed, these people will be found safe and sound as quickly as possible, and we would stress that our thoughts are with them.
Thirdly, I want to thank Mr Duff for his knowledge of French politics, and of the positions I personally hold. I shall, of course, be happy to talk to him in greater depth over a coffee, but unfortunately my duties today do not allow me to comment on them now.
To move on to our debate, enlargement is definitely part of the story of European development, and to date we have always ensured that enlargement and strengthening of the Union go hand in hand. It is important that this should continue, as Mr Brok emphasised. All debates are helpful in making our citizens aware of the issues involved in enlargement, and so we pay particular attention to the European Parliament's debates and positions on this topic.
Following on from what many Members have said, I wish to emphasise the stabilising role of enlargement. This is obvious in the case of the Balkans. The rapid progress made by Croatia, which the French Presidency wishes to expedite further if all the Member States agree, shows that countries that experienced conflict in the 1990s have a genuine prospect of accession. This is an important message for Serbia in particular, given that it has just acquired a government that also aspires to strengthening its links with the European Union.
The same is equally true of Turkey, and in this context I should like to remind you that the current status of the negotiations is linked not to the position of one or other of the EU Member States, but to Turkey itself, and the rate of reform there. Above all, it is linked to Turkey's fulfilment of its obligations to all the EU Member States and, in particular, with fulfilment of the Ankara Protocol.
The policy of enlargement does not mean that we are neglecting the European Union's other neighbours. The Council is currently discussing how we can enable Ukraine to reach a new stage in its relations with the European Union in the forthcoming EU-Ukraine summit, which will be held in Evian on 9 September. We also wish to advance relations between the EU and Moldova, a country in which the Council has already invested a great deal.
As the Council Presidency, we also support the regional processes that have been described. I myself attended the conference that launched the synergy on the Black Sea, and the summit of the Baltic countries. And of course I cannot fail to mention the forthcoming summit on the Barcelona Process and the Mediterranean Union, which will take place in Paris on 13 July.
Finally, as you can see, the enlargement process has not broken down. It is continuing to make many demands on the candidate countries, and also on Member States, which have to explain this process to their citizens. Mr Rouček and Mrs De Keyser are absolutely right to say that a great deal of education is needed, with or without Magritte. However, it is true that, as you emphasised, citizens also need to be reassured.
It is precisely to make it possible to continue this process, the strategic import of which has been mentioned by some of you, and Mr Brok in particular, that the Treaty of Lisbon sets out to reform our institutions so that the new Member States - we must be clear about this - can be welcomed under the best conditions, without calling into question the European Union's capacity for action.
Member of the Commission. - Mr President, I am particularly happy to conclude my part in this debate in the presence of a parliamentary delegation from South Africa, as I started my political activity some decades ago in a campaign to free Nelson Mandela. We are lucky that in this House the only prisoners left seem to be my friend, Elmar Brok, and myself, as publicly announced on the table.
(Laughter)
I would like to thank the Members for a very substantive and responsible debate today. I only want to make one cross-cutting point of a general nature.
I am glad that the Brok report and today's debate essentially endorse the renewed consensus on EU enlargement, which was achieved in December 2006 - not least because of the events in 2005. The key virtue of this strategy is that it strikes a carefully calibrated balance between the underlying strategic importance of enlargement in extending the zone of peace and prosperity, liberty and democracy on the one hand, and our own capacity to integrate new members with rigorous conditionality and our internal reform on the other.
I cannot help recalling - I have an elephant's memory - that in the autumn of 2004, after a parliamentary hearing, I was criticised by the Committee on Foreign Affairs for a lack of vision because I did not immediately want to provide an accession perspective for Ukraine. I only said that we should not prejudge the future as regards Ukraine. A year later I was criticised for emphasising absorption capacity and stopping the motion of enlargement. In this light I particularly welcome today's debate, which strikes the right balance between the strategic importance of enlargement and our own capacity to integrate new members.
This debate and the report find a solid third way by combining both a deepening of political integration with the gradual widening of the European Union. In my view this clearly shows a convincing convergence of the use of the European Parliament and of the Commission, and of the European Union as a whole, and I certainly welcome this phenomenon and the direction towards the renewed consensus on enlargement which has been prevailing since 2006.
I would like to inform you that tonight, at the meeting of the Bureau, I am intending to express my concern about the 'catch the eye' procedure, for which there are no rules, the matter being left exclusively to the arbitrariness or judgment of the President or of his or her eye, and I think it is essential to lay down some ground rules, because the procedure is becoming unsatisfactory.
Today we had as many as fifteen requests and this is altering the normal procedure and the amount of time given to each Group to speak.
Therefore, I would like to leave you to think about this, particularly those of you who may have been disappointed, because many people have asked to speak but few have been able to do so.
rapporteur. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, first I want to thank the Commission and the Council Presidency for the solidarity they have expressed regarding the German tourists in Turkey.
We are looking at a whole range of subjects and need to find a balance among them. They range from the Mediterranean Union - which is an important step forward if it is supported by the Community as a whole rather than being a priority of certain countries from certain regions - via the Swedish-Polish proposal, to the proposal for a Black Sea Union. These are all ideas we must look at together as a Community while also making it clear that some of these options offer the prospect of accession while others do not. The statement by the Polish Foreign Minister, Mr Sikorski, that some countries are Europe's neighbours while others are European neighbours is perhaps an indication of the fact that the two are equally important but that there are differences as regards method and objective.
If, however, we have the scope to do so - bilateral relations, multilateral intermediate solutions or even permanent solutions somewhere between Neighbourhood Policy and full membership - and therefore have a whole range of instruments at our disposal, we should consider how we can also safeguard this balance, to which the Commissioner referred, politically and administratively in the long term; that would maintain both the European Union's potential for development and those countries' prospects of accession to Europe and their stability.
Let me ask some of the critics of the EU who have spoken here one question: which European Union do they mean? The European Union that we have now and that represents the greatest success story in terms of peace, freedom and prosperity in the history of this continent! We want to continue with this project and expand it as much as we can in order to continue achieving this kind of success and this objective and to bring in more countries. That is the issue!
That is why, when we talk of the Western Balkans, we have to say: if yesterday or this week we have a government in Serbia that says it wants to look towards Brussels, towards Europe, then for the sake of ensuring lasting peace in a region that has been a source of conflict for the past 150 years we should accept that offer and further that prospect in order to continue with the peaceful development of our continent.
Mr President, on a point of order, because the debate on Palestinian prisoners held by the Israeli authorities is to start so late - almost an hour late now - I am afraid I have to withdraw my name from the speaker's list. But I ask that my minute, allocated to me by the PSE Group, be added to Ms De Keyser's time allocation. She is leading for the PSE Group. I express my deep regret that I have to do this, but unfortunately I have to go to the airport.
The debate is closed.
The vote will take place on Thursday, 10 July 2008.
Written Statements (Rule 142)
in writing. - (RO) The prospect of countries of South-Eastern Europe joining the European Union is the driver of reforms for the democratic transformation of these countries. The Commission's 2007 enlargement strategy paper should send a clear signal regarding the firm commitment toward the countries with which accession negotiations have started or the countries with accession prospects. This is the case, among others, of Serbia and the Republic of Moldova. For the latter country, Romania represents a window by which the Moldavian citizens can preserve their hope in a European, more democratic and more prosperous future.
A future accession to the European Union is an impulse for the democratic opposition in the Republic of Moldova to continue the fight for establishing democratic legislative and institutional structures, a process that the EU has committed itself to encouraging.
The need for institutional internal reforms in the EU, by the coming into force of the Lisbon Treaty, cannot represent a preliminary reason and a pretext to block the Union enlargement.
in writing. - (RO) The EU enlargement has always been only a matter of time and of making political and economic systems compatible between the Member States. A short evaluation of the 2004 and 2007 enlargement process shows us a stronger and more dynamic Union, both regarding internal and external matters, which proves to us that the enlargement process has been beneficial both to the Union and to the newly-acceded countries, as well as that, inside the Union, we gather only our values and not our problems too. The political and economic, European and global context is probably not the most favourable for a rapid enlargement, but this should not prevent us from developing and even reforming the strategies and mechanisms for enlargement.
The Western Balkan countries, Moldova, Ukraine and Turkey are countries that have stated their interest in joining the EU and that benefit from privileged partnerships with the EU, but also have to solve, at an internal level, compliance with the European standards, democracy, stability and prosperity.
In this context, I congratulate Mr. Brok for the sense of balance and pragmatism used in the report he drafted and I also hope in a rapid solution for the ratification of the Lisbon Treaty by all Member States.
in writing. - The process of enlargement has been an integral part of the development of the EU over the last 50 years. From the six founding members, the EU has enlarged to 27 member states and represents more than 450 million people The European Union is more stable, more secure and has a bigger voice on international issues than before.
We have experienced through the years that enlargement has been at the core of the success and development of the EU. Enlargement has enabled the peaceful reunification of Europe across the Cold War divide. We have to agree that development of the EU has gone hand in hand with enlargement.
But what is the current attitude towards enlargement inside our society? Attitudes towards further enlargement are unenthusiastic, mostly influenced by non-enlargement-related issues and partly related to the lack of information about enlargement.
I am one of those who are convinced that the prospect of eventual EU membership is indispensable to driving further political reform and pushing for democracy. The fear is that if the prospect of EU membership is taken off the political agenda, the Balkans may slip back into instability.
in writing. - (HU) Mr President, in connection with the debate on enlargement strategy, I would like to draw attention to the substantial criteria relating to our immediate neighbours, the Western Balkans and Ukraine.
The prospect of accession, and especially the obligation to comply with the Copenhagen criteria, has been a huge motivation for the candidate countries to modernise and develop into constitutional states.
The Western Balkans and Ukraine need this motivating force. If we take away the prospect of accession from our immediate neighbours, with whom we share European traditions and history, the motivating force that can make the constitutional statehood of these countries a reality ceases to exist.
Legislation such as the anti-minority education decrees will be appearing very shortly, and this, along with closures of schools that teach in the mother tongue, language death and assimilation, is generating huge anger in Ukraine. When the bar is dropped or the goal becomes more distant, standards move further away from what we call a constitutional state.
So we have a great responsibility. It is now important for us to ensure that the criteria are fulfilled not just on paper but in reality - consistency is needed from our neighbours in their preparations, and consistency is needed from the Union in its promises and calls to account. Our consistent behaviour will create confidence among our voters and neighbours alike.
in writing. - (PL) As a representative of a country that joined the EU in 2004, I fully support all the parts of Mr Elmar Brok's report that emphasise the importance of continued enlargement and its positive contribution to the creation of a strong, cohesive, citizen-friendly and prosperous Europe. I agree with the statement that the possibility of EU membership, once acknowledged, has a very positive influence on the internal policies of candidate countries, encouraging them to act faster to restructure their administration, to reform their education systems and institutions of higher learning, to pay more attention to human rights, including those of minorities, to combat corruption in public life, in a word, to adopt the values that have guided the European Union for many years. I also think that the report should give much greater emphasis to the openness of the European Union and its readiness to accept the next new Member States.
This is especially important for my own country, Poland, particularly in the context of the expectations and European aspirations of our eastern neighbours, particularly Ukraine. It would be very unfortunate if our neighbours saw our eastern frontier (the Schengen border for the whole EU) as some new wall that will permanently separate us from them. The calls that we hear sometimes in this context, that further enlargement of the Union should depend on its so-called 'integration capacity' - these I consider to be badly thought through and constitute a threat to the objectives that the EU has set itself.
in writing. - An important start for dealing with further enlargements is a clear understanding that the EU has greatly benefited from all past enlargements. The latter have resulted in a win-win situation for all interested parties. This provides us with a credible basis to believe that the EU will also benefit from coming enlargements.
One can well understand the concern relating to the EU integration capacity. However, the most efficient potential for enhancing integration capacity is still not fully used. This is making full use of the EU's four fundamental freedoms - liberalising markets, unbundling big companies, providing for transparency. To successfully address the global challenges we need to rely without further hesitations on the fundamental values and principles of the European Community, which has been and still is the biggest success story of European history.
One should welcome the emphasis put by the rapporteur on regional cooperation mechanisms. The recent Polish-Swedish initiative to set up an Eastern Dimension to integrate all Eastern European states into a meaningful cooperation seems to be especially valuable. However, regional cooperation agreements cannot be used as an excuse for excluding certain states in this area from prospects of future full membership.
in writing. - (PL) Mr President, Parliament is considering its resolution on the EU's enlargement strategy at a time when EU enlargement has gone out of fashion. It has even become something of a bogeyman in the hands of Eurosceptics. For this reason the statement, which is true, that 'previous enlargements have undoubtedly been a success', and have helped to strengthen stability, growth and prosperity in the whole of Europe, is very important. However, this needs to be explained to the citizens of the Union, in order to increase social support for the next steps. Unfortunately, information campaigns to date have not been a success.
As usual when debating enlargement, it is interesting to consider the geography of potential membership candidates. Reading the draft resolution, one might think that the doors are open wide. There is unequivocal support for the aspirations of Balkan nations. There is an important declaration that eastern partners in the Neighbourhood Policy can also be described as European countries. However, the key definition of the EU's 'integration capacity' (paragraph 7) puts a damper on any hopes and, in addition, the reference to 'shared values' is clearly addressed at Turkey.
The resolution in this form diverges somewhat from Poland's views. Poland, a country that itself was once knocking on the EU's door, is now calling for the opportunity of membership to be offered to Ukraine and other countries that were formed after the collapse of the USSR. For stability in the whole continent!
in writing. - (RO) First of all, I would like to congratulate the Rapporteur for the objectivity with which he expressed the position of the European Parliament regarding the Commission's 2007 enlargement strategy paper. With each enlargement, the European Community has become stronger and the enlargement process itself represents a success that all Member States have enjoyed.
The European Union has recorded an amazing evolution by means of the institutions and policies it has developed both at internal and external level, but especially by promoting harmonization in fields such as the economic, social and legal field. The Union is also dealing with a series of problems proving the need that each enlargement be followed by an adequate consolidation and revaluation of its policies, thus avoiding situations in which countries in the centre evolve towards a deeper integration, while others stay at the periphery.
I support the Rapporteur's opinion regarding the encouragement of Eastern countries by creating an area based upon common policies, which would focus on economic, trade, energy, transport, environmental, rule of law, justice and security matters.
By encouraging this type of project, the Black Sea region could become a development and economic growth pole, which would favour not only the welfare of countries in the region, but also stability and peace at the European Union Eastern border.
in writing. - (FR) As the report emphasises, there is now a need for in-depth reform of the European Union's enlargement strategy.
Firstly, it is important to provide candidate countries and potential candidate countries with pre-accession instruments appropriate to the challenges they will face: consolidation of the state, governance, socio-economic reforms, etc.
Secondly, the report stresses the need to review our approach to European Neighbourhood Policy, which must cease to be regarded by third countries as a substitute for accession or a stage on the way to accession.
For example, the constitution of free trade zones, on the model of the extended European Economic Area (EEA+), represents an initial step towards developing closer relations with these countries. This strategy will promote the strengthening of economic and trade relations with them, and it will also enable the European Union to promote its ideals as regards democracy, the rule of law and human rights there.
Here the recent relaunch of the Barcelona Process, which sets out to establish a Mediterranean Union, is an encouraging sign, and a promising move towards establishing special partnerships with our southern neighbours.
in writing. - (ET) Ladies and gentlemen, we must not close the door on accession to those countries which seek it, since our founding treaties state that any European State which wishes to accede to the European Union should be able to do so.
Early accessions have been very successful, and that is the direction in which things should continue to move. We must not demotivate candidates for accession. It is not for us to decide whether they want to become fully democratic countries, although the three Copenhagen criteria should be complied with 100%.
As I am from the 'new Europe', I personally know how important it was for us to have the opportunity to join the European Union, how it inspired us to undertake reforms and redouble our efforts. We should not deny the republics of the former Soviet Union the opportunity of becoming fully European States governed by the rule of law. I refer here above all to our closest neighbours Ukraine and Moldova.
Europe's credibility and those countries' future are in the balance. It is important to keep them on the path towards Europe. The European Union should abide by its promises and continue its natural process of enlargement. Momentum will be provided by accession, not by standing still. All the talk of absorption capacity is mere hypocrisy to pull the wool over the eyes of the uninitiated.
in writing. - (RO) As a Member of the European Parliament from Romania, recently acceded to the European Union, as well as a former Rector of a prestigious university in my country, I would like to emphasize the importance of cultural-educational exchanges between the candidate countries and the Union Member States.
In Romania, numerous young people who benefited from one of the European Union mobility schemes (either programmes such as Socrates-Erasmus, Marie Curie - for research or Leonardo - for practice), have returned to their country and played an active role in what we might call its "Europeanisation". Due to their learning and life experience, they have become active members in NGOs, got involved in information, volunteer activities or have used their knowledge in structures related to European integration.
These are the reasons why I would like to call attention to the importance of taking actions to increase the attractiveness and promote participation in the EU education and culture programmes, such as establishing a special system for student visas, increasing funds designed for mobility - in order to truly cover the cost of living in an EU country, increasing efforts to promote European programmes, especially among young people, as well as disseminating the positive results/experiences both in the European countries and in the candidate countries.
in writing - (HU) Mr President, ladies and gentlemen, as Chairman of the EU-Croatia Joint Parliamentary Committee, I feel that one of the most positive aspects of the report is the fact that it confirms the continuation of the accession negotiations that have already begun, and offers the Balkan countries the European perspective. In the last three years of accession negotiations, Croatia has already proved its commitment, and Parliament gave favourable opinions in the country reports for both 2006 and 2007.
I would have felt it was important for Croatia, as the only country holding advanced accession negotiations, to be mentioned explicitly in the document, which four and a half million Croatians are now reading with great expectation. These positive messages would be particularly important following the Irish referendum.
The first statements by the French Presidency of the Council, which talk about the continuation of accession negotiations, give me confidence. By producing fast, effective solutions, we can preserve the credibility of the EU; we cannot afford another three years' 'thinking time', since in 11 months' time the whole of Europe will be giving its opinion on the EU in the European elections. Thank you for your attention.
in writing - (PL) The prospect of EU membership works as a powerful engine for change in countries interested in accession. It encourages implementation of necessary reforms, both political and economic, and compliance with the Copenhagen criteria.
For the prospect of membership to be sustained, progress in negotiations has to be dependent on the tempo and scale of reforms carried out in the candidate country, and the EU must have the capacity to accept these countries. We need to have a strong, cohesive and, above all, a united Community.
It is very important for the citizens of our countries to appreciate the benefits of new members joining. Enlargement brings benefits, it brings economic and social growth to both new and existing Member States.
Successive enlargements of the European Union have been a success, for the acceding and existing Member States, and for Europe as a whole.
I am very pleased that the report points out that the road is still open for eastern European countries to become members of the European Union. This, together with the recently adopted Eastern Partnership Programme, should encourage these countries to make efforts to adopt European democratic, economic and administrative standards.
in writing. - (PL) Previous enlargements of the European Union have, without doubt, been beneficial both for the Union itself and for the countries that acceded to it. These enlargements stimulated economic development and led to greater stability, growth and prosperity in Europe. It is very important to create the conditions needed to ensure the success of future enlargements, and to improve the quality of these enlargements, based on experience gained from the past. The EU must be open to new countries, but the Enlargement Strategy should fulfil the conditions of the EU Treaty and reflect the EU's obligations towards all candidate countries as well as those countries that have been presented with the prospect of membership, while accepting that full and rigorous compliance with the Copenhagen criteria is an absolute condition. At the same time we should carefully observe the progress of these countries as regards the creation of the rule of law, an independent judiciary and respect for fundamental rights.
The Union must take steps to increase its capacity to integrate new countries. It is vital to undertake internal reforms aimed at improving efficiency, creating greater social cohesiveness and democratic responsibility. The Lisbon Treaty provides the answer to these ideals and, without it, further enlargement of the Union becomes much more difficult. At the same time, however, the EU will only be able to achieve success in its process of political integration if there is clear and lasting social backing for EU membership in each of the candidate countries as well as for the EU itself as a political and economic project.
in writing. - (PL) We like to say that the European Parliament is the only real forum for airing the views and opinions of EU citizens. It is therefore a pity that it is only in this House that we are able to convince each other that successive enlargements of the European Union have been an enormous success. We are all to blame for the fact that not all EU citizens share this opinion. In turn, this creates misunderstandings about the need to reform the Union. However, I cannot accept the argument that not having the Lisbon Treaty is the principal cause for slowing down enlargement. In itself, the Treaty solves nothing. What is needed is vision and strategy. The European Union will not be a complete political and geographical creation until it includes all European countries. It is not true to say that the citizens of countries that want to join the Union expect this to happen immediately or even very soon. What they do need, however, is a clear signal that there is a place for them. Without such a declaration, it is difficult to expect them to undertake all the difficult and comprehensive reforms, which involve many sacrifices and hard work.
In particular, we cannot forget about Europeans in the Balkan countries and in eastern Europe. The European Neighbourhood Policy is a good instrument for regulating cooperation with neighbouring countries in our continent. However, our EU European neighbours have a right to a clearer and more effective cooperation policy, a policy that does not result in successive hallways and waiting rooms. If so much energy is being devoted to the creation of a Mediterranean Union, which is particularly being supported by France, then at least the same amount of energy should be directed to the creation of Euronest.